390 Pa. 178 (1957)
Kuiper, Appellant,
v.
Upper Merion Township.
Supreme Court of Pennsylvania.
Argued April 18, 1957.
September 30, 1957.
Before JONES, C.J., CHIDSEY, MUSMANNO, ARNOLD, JONES and COHEN, JJ.
*179 Matthew S. Santangelo, with him A. Benjamin Scirica, for appellants.
Victor J. Roberts, with him High, Swartz, Childs & Roberts, for intervenor, appellee.
Maxwell Strawbridge and Harry M. Sablosky, for township and board, appellees.
OPINION PER CURIAM, September 30, 1957:
This appeal comes before us from a judgment of the Court of Common Pleas of Montgomery County dismissing the appeal of Claudius Kuiper and Janet M. Kuiper from a decision of the Upper Merion Township (Zoning) Board of Adjustment.
The only question presented is whether the court below properly dismissed the appeal on the ground that it was not taken within the period allowed by The Second Class Township Code. Act of July 10, 1947, P.L. 1481, § 47, as amended, 53 P.S. § 19093-2007 (Supp.).
For the reasons stated in the opinion of CORSON, J., reported in 10 Pa. D. & C. 2d 20, the judgment of the Court of Common Pleas of Montgomery County is affirmed.
Judgment affirmed.